DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The polymer in claim 8 has antecedent basis issues: which is the polymer, substrate or the polymer of claim 1?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 (an alternate rejection to 112(b) above) and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by “Synthesis and Nanofiltration Membrane Performance of Oriented Mesoporous Silica Thin Films on Macroporous Supports,” Wooten et al, 21806 ACS Appl. Mater. Interfaces 2016, 8, 21806-21815, with further evidence from YAMAGUCHI et al, Nat Mater, 2004 May;3(5):337-41.

    PNG
    media_image1.png
    652
    840
    media_image1.png
    Greyscale

	Wooten teaches the membrane as claimed, and clearly anticipates the claims. See the figure copied herein. Anodized alumina of thickness 60 microns and pore size 200 nm is coated with P123 co-polymer (same as in applicant’s), then mesoporous silica is assembled over it, and then calcined, substantially as disclosed by the applicant. Calcining would remove the P123 layer, which is thus not a part of the structure in the finished product. Applicant also removes the PVdF layer as seen in example 2. Thus the styrene, methacrylate or PVdF layer is not part of the structure, but only part of the process of making. See MPEP 2113 for patentability of product-by-process claims.
 a little less or a little more. The estimated pore size in Wooten would fall within the claimed range.
Further evidence that the pore size can be in fact within 2-6 nm rage is provided by Yamaguchi, which teaches the same process of making mesoporous silica from TEOS. The synthesis methods in the two references compare well.  (Applicant determines the pore size using GISAXS in [0056] and SEM, example 4.)
Thickness of the silica layer is <100 nm (abstract) and in the claimed range – fig. 4. Membrane area (Cole Parmer, 2.5 mm diameter cell): 2 cm2. Direct contact between alumina and silica layers is obtained after calcining – see the figure.
	The description of nanofiltration and molecular weight cut-off in the abstract anticipates the process claims 12-20. Particles – protein (BSA) and fluorescently tagged solutes of molecular weight 70,000 DA, which have size in nm range. Ethanol flux: see figures 3 and 4: several data points of which fall within the claimed range. The examiner believes that the water flux may be a bit lower because of the higher viscosity of water, but still would fall within the range claimed.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over, Mou et al (US 2016/0282274) in view of Wooten (as in rejection 1) or YAMAGUCHI et al, Nat Mater, 2004 May;3(5):337-41.
Mou anticipates claims 1-6 and 11. It has mesoporous silica layer on top of aluminum oxide (alumina), ceramic or silicon substrate as claimed. See abstract, figures, [0045], examples. Mesopore size in silica is 2-10 nm, its thickness is 20-100 nm [0011], area of the silicon wafer substrate in examples is 1 cm2 [0087]. 
While explicitly not teaching that the substrate is porous, or macroporous, a porous substrate is implied in the teaching of separation membranes [0002, 0003]. The direct contact between the substrate and the mesoporous silica layer is clear from example 1. Further evidence that the substrate can be porous is provided by Wooten or Yamaguchi in rejection 1 above.
Regarding claim 8, use of the polymer on the substrate appears to be only process related, since the polymers used in the working examples (polystyrene, PEO-PPO block polymer, and PVdF, would burn off upon calcination, leaving the silica layer in direct contact with the substrate, as in the instant claim 11. See MPEP 2113 for product by process claims.

Regarding anodic alumina in claim 7, Wooten teaches the membrane as claimed – see rejection 1.
Yamaguchi also teaches use of anodized alumina as substrate, with thickness 60 microns and pore size 200 nm. Yamaguchi uses anodic alumina for its precise pore size 
Therefore, it would have been obvious to one of ordinary skill in the rat to use the teachings of Wooten and Yamaguchi in the teaching of Mou to have the required substrate for a separation membrane. 
Regarding claims 12-20, the process of filtering, while Mou does not explicitly teach such a process, the teaching of a separation membrane in [0002] and [0003] would suggest to one of ordinary skill in the art that Mou membrane is useful for such purposes.
Wooten teaches filtering proteins like BSA. Yamaguchi also teaches such separation process as explained in rejection 1. Therefore, it would have been obvious to one of ordinary skill in the art to have the teaching of Wooten and Yamaguchi in Mou to use the Mou membrane for separation processes. The membrane flux would be inherently within range as shown by Wooten in fig. 3 and 4.

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive.
The arguments against Wooten are (1) different process of making, and (2) pore size difference. They are both addressed in the rejection. The Yamaguchi rejection is withdrawn. The argument against the Mou reference is that is has no porous substrate, which is not persuasive, because to use as a membrane, the substrate must be porous, which would have been obvious to one of ordinary skill.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777